Title: From George Washington to Battaile Muse, 1 July 1786
From: Washington, George
To: Muse, Battaile

 

Sir,
Mount Vernon 1st July 1786

I did not receive your Letter of the 4th of June seasonably enough to return an Answer so soon as you may have expected. I cannot inform you with any precision what the flour made of the 500 bushels of wheat sent to my mill is worth, as I am informed that flour has risen to the Northward, and the short crops of wheat this season will undoubtedly have a great effect upon the price of it. I should therefore think it advisable to let it lay a little longer till it can be disposed of to more advantage. It is customary at my Mill to receive the Bran in payment for the Barrels, packing &c.
I should be much obliged to you if you would draw in my favour as soon as possible after having the means in your hands and let me know where I shall receive the money, as the number of workmen which I have employed, and sundry other matters call for a large and constant supply of Cash. I am Sir your Obdt Hume Servt

Go: Washington

